Citation Nr: 1517711	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral degenerative arthritis with bilateral pes planus and hallux valgus.  

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial disability rating in excess of 30 percent for right knee instability.  

4.  Entitlement to an initial disability rating in excess of 10 percent right knee degenerative arthritis.  

5.  Entitlement to an initial disability rating in excess of 10 percent for multilevel degenerative disc disease (DDD) of the lumbar spine.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board notes that the record contains a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, which was received in September 2012 and which appoints the North Carolina Division of Veterans Affairs (NCDVA) as the Veteran's representative.  

The Board has conducted a thorough review of the claims file, and indeed, NCDVA has been included on correspondence subsequent to their appointment; moreover, there is no evidence that their representation of the Veteran has been revoked.  

Significantly, it appears that to date, NCDVA has not been afforded the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or its equivalent, on the Veteran's behalf regarding his claims on appeal.  The purpose of VA Form 646 (Statement of Accredited Representative in Appealed Case) is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding the appeal prior to certification to the Board.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 25.b  As a state service organization, NCDVA is not located within the Board's offices, and thus, the appeal must be remanded to afford NCDVA the full opportunity to review the claims file and submit evidence and/or argument in support of the Veteran's claims on appeal.  See 38 C.F.R. § 20.600 (2014).  

Rather, in certifying the appeal to the Board, the RO indicated that the appellant was unrepresented.  

The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  See Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Thus, in order to preserve the Veteran's due process rights, his representative must be given an opportunity to review the record and provide argument in response to the denial of the claims on appeal.  

Finally, the Board notes that, aside from a July 2014 report of hospitalization regarding the Veteran's right knee replacement surgery, the most recent VA treatment records within the claims file appear to be from June 2013.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain current copies of the Veteran's VA treatment records from June 2013 to the present.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from June 2013 to the present.  Any negative responses must be documented in the claims file and the Veteran must be properly informed according to 38 C.F.R. § 3.159 (2014).  

2.  Afford the Veteran's representative, NCDVA, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  If the representative chooses not to complete a VA Form 646 or its equivalent, clearly document the same within the claims file.  

3.  After the above, conduct any additional development warranted in light of any evidence added to the record, to include the possibility of current VA examinations.  

4.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and allow a reasonable time for response before returning these matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




